   Case 4:20-cv-00007-P Document 55 Filed 03/24/20                 Page 1 of 3 PageID 571



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISON

  SELINA MARIE RAMIREZ,                         §
  Individually and as Independent               §
  Administrator of, and on behalf of, the       §
  ESTATE OF GABRIEL EDUARDO                     §
  OLIVAS and the heirs-at-law of                §
  GABRIEL EDUARDO OLIVAS, and as                §
  Parent, guardian, and next friend of and      §
  For female minor S.M.O.; and                  §
  GABRIEL ANTHONY OLIVAS,                       §      CIVIL ACTION NO. 4:20-CV-0007-P
  individually,                                 §
                                                §
                  Plaintiffs,                   §
                                                §
  v.                                            §
                                                §
  CITY OF ARLINGTON, TEXAS,                     §
  JEREMIAS GUADARRAMA, and                      §
  EBONY N. JEFFERSON,                           §
                                                §
                 Defendants.                    §

                 DEFENDANTS JEFFERSON’S AND GUADARRAMA’S
                      JOINT AMENDED NOTICE OF APPEAL

       Notice is hereby given that Defendants Ebony Jefferson and Jeremias Guadarrama

(“Defendants”), in the above named case hereby appeal to the United States Court of Appeals for

the Fifth Circuit from the Order entered in this action on January 7, 2020 (Doc. 40), and also from

the Order entered on March 23, 2020 (Doc. 54) (collectively, the “Orders”) denying Defendant

Ebony N. Jefferson’s Motion to Dismiss First Amended Plaintiffs’ Original Complaint and Brief

in Support and Defendant Guadarrama’s Renewed Motion to Dismiss, and Brief (collectively, the

“Motions to Dismiss”) (Docs. 21 and 25), and Defendants Jeremias Guadarrama’s and Ebony

Jefferson’s Motion for Reconsideration (Doc. 48).




DEFENDANTS JEFFERSON’S AND GUADARRAMA’S JOINT AMENDED NOTICE OF APPEAL --
Page 1
   Case 4:20-cv-00007-P Document 55 Filed 03/24/20                   Page 2 of 3 PageID 572



       Because the Orders (Docs. 40 and 54) denied the Defendants’ Motions to Dismiss and

Motion for Reconsideration based upon qualified immunity, they are orders subject to immediate

review. See Mitchell v. Forsyth, 427 U.S. 511, 530, 105 S. Ct 2806, 86 L.ED. 2d 411 (1985). Such

a decision is an appealable “final decision” within the meaning of 28 U.S.C. § 1291. See Ashcroft

v. Iqbal, 556 U.S. 662, 671-72 (2009); Behrens v. Pelletier, 516 U.S. 299, 305, 307, 311 (1996)

(quoting Mitchell, 472 U.S. at 530, and quoting Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 546 (1949)); Nixon v. Fitzgerald, 457 U.S. 731, 742 (1982); Atteberry v. Nocona General

Hospital, 430 F.3d 245, 251-52 (5th Cir. 2005).

       The Defendants are entitled to an interlocutory appeal to review the purely legal question

of whether the First Amended Plaintiffs’ Original Complaint (Doc. 19) pleaded “enough facts to

state a claim to relief that it is plausible on its face.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 570

(2007). A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       The issue on the interlocutory appeal, then, will be whether the Plaintiffs stated a legally

cognizable claim that is plausible in light of the Defendants’ qualified immunity. See Burnside v.

Kaelin. 773 F.3d 624 (5th Cir. 2014) (considering interlocutory appeal from the denial of qualified

immunity at the motion to dismiss stage). “A district court’s denial of a defense of qualified

immunity is immediately appealable and once an appeal is filed, the district court is divested of its

jurisdiction to proceed against that defendant.” Carty v. Rodriguez, 211 Fed. Appx. 292, 293 (5th

Cir. 2006). See also Patel v. Tex. Tech Univ., 727 Fed. Appx. 94 (5th Cir. 2018). Because there

are no pending claims against the Defendants that are not subject to the defense of qualified

immunity asserted by the Defendants in their respective motions to dismiss, and motion for



DEFENDANTS JEFFERSON’S AND GUADARRAMA’S JOINT AMENDED NOTICE OF APPEAL --
Page 2
   Case 4:20-cv-00007-P Document 55 Filed 03/24/20                 Page 3 of 3 PageID 573



reconsideration, the district court is divested of jurisdiction over Plaintiffs’ claims against the

Defendants pending the interlocutory appeal.

                                                     Respectfully Submitted,
                                                     By: /s/ Scott D. Levine
                                                     Scott D. Levine
                                                     State Bar No. 00784467
                                                     sdl@banowsky.com
                                                     Baxter W. Banowsky
                                                     State Bar No. 00783593
                                                     bwb@banowsky.com
                                                     BANOWSKY & LEVINE, P.C.
                                                     12801 N. Central Expressway, Suite 1700
                                                     Dallas, Texas 75243
                                                     Telephone: (214) 871-1300
                                                     Facsimile: (214) 871-0038
                                                     ATTORNEYS FOR DEFENDANT
                                                     EBONY JEFFERSON

                                                     By: /s/ Edwin P. Voss, Jr.
                                                     Edwin P. Voss, Jr.
                                                     State Bar No. 20620300
                                                     evoss@bhlaw.net
                                                     Michael L. Martin
                                                     State Bar No. 24108956
                                                     mmartin@bhlaw.net
                                                     BROWN & HOFMEISTER, L.L.P.
                                                     740 East Campbell Road, Suite 800
                                                     Richardson, Texas 75081
                                                     214-747-6100 (Telephone)
                                                     214-747-6111 (Telecopier)
                                                     ATTORNEYS FOR DEFENDANT
                                                     JEREMIAS GUADARRAMA

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served upon all counsel

of record via the Court’s ECF system contemporaneously with its filing.


                                                     /s/ Edwin P. Voss, Jr.
                                                     Edwin P. Voss, Jr.



DEFENDANTS JEFFERSON’S AND GUADARRAMA’S JOINT AMENDED NOTICE OF APPEAL --
Page 3
